Name: Council Regulation (EC) No 2200/2004 of 13 December 2004 amending Council Regulations (EEC) No 3030/93 and (EC) No 3285/94 as regards the common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  international trade;  Asia and Oceania
 Date Published: nan

 22.12.2004 EN Official Journal of the European Union L 374/1 COUNCIL REGULATION (EC) No 2200/2004 of 13 December 2004 amending Council Regulations (EEC) No 3030/93 and (EC) No 3285/94 as regards the common rules for imports of certain textile products from third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community is party to the WTO Agreement on Textiles and Clothing (ATC) according to which that Agreement and all restrictions hereunder shall stand terminated on 1 January 2005 in conformity with the integration schedule laid down in Article 9 of the Agreement. (2) An a posteriori customs-based surveillance system is established in order to monitor effectively trends of imports of products liberalised. (3) Special provisions may be maintained beyond that date by virtue of the provisions of China's Protocol of Accession to the WTO. Within this context and in order to gather in good time the necessary information to carry out an effective monitoring of certain imports, it is appropriate to establish a prior surveillance of imports of Chinese origin by an automatic import licensing regime applicable for a period of up to 31 December 2005, although this requirement can be terminated earlier once the customs-based ex-post surveillance system to be set up is fully operational. (4) According to the ATC, importing countries are not obliged to accept shipments in excess of the restrictions notified; in accordance with Community legislation the date of shipment is therefore considered to be the determining date for charging against the relevant quota. Consequently, goods arriving in 2005 but shipped in 2004 have, during a transitional period in 2005, to be charged against the 2004 quotas and do therefore remain subject to the system of double checking. (5) It is in the interest of the business community to establish commercial certainty and predictability, and it is therefore appropriate to set a definitive date after which the setting-off, against 2004 quotas, of shipments arriving in 2005 will no longer be applicable. This terminal date should be 31 March 2005. (6) To comply with the ATC provisions on the elimination of quantitative restrictions on WTO members, Annex II to Regulation (EEC) No 3030/93 (1) should cover, from 2005 onwards, only those non-WTO members with which the Community has concluded bilateral textiles agreements. (7) The list of textiles and clothing products which are governed by the GATT rules and disciplines, contained in Annex II to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 (2), should be amended to include, as from 1 January 2005, the products to be integrated into the GATT. (8) It is desirable for this Regulation to enter into force on the day after that of its publication in order to allow operators to benefit from it as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3030/93 is hereby amended as follows: 1. Article 1 is amended as follows: (a) paragraph 1 shall be replaced by the following: 1. Without prejudice to Article 2 (5) and to Article 13, this Regulation shall apply to imports of textile products listed in Annex I, originating in third countries with which the Community has concluded bilateral agreements, protocols or other arrangements as listed in Annex II. The relevant provisions of this Regulation shall also apply to imports of textile and clothing products originating in China in respect of Article 10a.; (b) paragraph 7 shall be deleted; 2. Article 2 shall be amended as follows: (a) paragraph 4 shall be deleted; (b) paragraph 5 shall be replaced by the following: 5. The release for free circulation of products the importation of which was subject to quantitative limits before 1 January 2005, as listed in Annexes Va and VIIa and which were shipped before that date shall continue, until 31 March 2005, to be subject to the presentation of an import authorisation that shall be issued under the import regime in force before 1 January 2005. Shipment of the goods shall be considered to have taken place on the date of their loading in the country of origin on to the exporting aircraft, vehicle or vessel.; 3. in Article 3, paragraphs 3 and 4 shall be deleted; 4. Article 7 shall be replaced by the following: Article 7 Flexibility provisions Provided they notify the Commission in advance, supplier countries may effect transfers between the quantitative limits listed in Annexes V and Va to the extent and subject to the conditions stipulated in Annexes VIII and VIIIa.; 5. Article 9 shall be deleted; 6. Article 10 shall be amended as follows: (a) paragraphs 4, 5 and 6, subparagraphs (b) and (c) of paragraph 9, and paragraphs 10 and 12 shall be deleted; (b) paragraph 7 subparagraph (a) shall be amended as follows: (a) Measures taken pursuant to paragraph 3 shall be subject to a Commission communication published without delay in the Official Journal of the European Union.; (c) in paragraph 8, the first sentence shall be replaced by the following: The consultations with the supplier country concerned which are provided for in paragraph 3 may lead to an arrangement between that country and the Community, on the introduction and the level of quantitative limits.; (d) paragraph 13 shall be replaced by the following: 13. Measures provided for in paragraphs 3 and 9 of this Article shall be adopted and implemented in accordance with the procedure laid down in Article 17.; 7. in Article 10a, the following paragraph shall be inserted: 2a. The imports of textile and clothing products covered in Annex I originating in China as indicated in table B of Annex III are subject to a system of single prior surveillance in accordance with Article 13 and Part IV of Annex III. The requirement for the issuance of a surveillance document shall not apply to textile and clothing products for which an import authorisation is issued pursuant to Article 2(5). This prior surveillance system will be lifted once the ex-post customs-based surveillance system set up under Article 13 is fully operational. Decisions to terminate the prior surveillance system and to amend table B of Annex III shall be taken in accordance with Article 17.; 8. Article 11 shall be deleted; 9. in Article 13, paragraph 1 shall be replaced by the following: 1. Where, in accordance with the relevant provisions of an agreement, protocol or other arrangement between the Community and a third country, or in order to monitor the trends of imports of products originating in a third country, a system of surveillance a priori or a posteriori is introduced on a category of products referred to in Annex I which is not subject to the quantitative limits listed in Annex V, the procedures and formalities concerning single and double checking, economic outward processing, classification and certification of origin shall be those laid down in Annex III and IV.; 10. in Article 13, paragraph 3 shall be replaced by the following: 3. The decision to impose the surveillance system on categories of products or on supplier countries not listed in the tables in Annex III shall be taken, when applicable, in accordance with the relevant provisions regarding consultations contained in the agreement, protocol or other arrangements with the third country in question. The Commission shall decide to introduce an a priori or an a posteriori surveillance system. Decisions to impose the a priori surveillance system as well as any other measures needed to implement this system, shall be adopted in accordance with the procedure laid down in Article 17.; 11. Article 14 shall be deleted; 12. Article 15(1) shall be replaced by the following: 1. Where, following the enquiries carried out in accordance with the procedures established in Annex IV, the Commission finds that the information in its possession constitutes proof that products originating in a supplier country listed in Annex V and being subject to the quantitative limits referred to in Article 2 or introduced pursuant to Articles 10 or 10a have been trans-shipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is a need for the necessary adjustments to be made, it shall request that consultations be opened, in accordance with the procedure described in Article 17, so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits.; 13. in Article 16, paragraph 2 shall be deleted; 14. Article 20 shall be replaced by the following: Article 20 This Regulation shall not prejudice the provisions of the bilateral agreements, protocols or arrangements between the Community and the third countries listed in Annex II.; 15. the following Article shall be inserted: Article 21a References to Annexes V, VII and VIII are deemed to cover also, where appropriate, Annexes Va, VIIa and VIIIa;; 16. Annexes I, II, III, V, VII, VIII, IX and X shall be amended and new Annexes Va, VIIa and VIIIa added as indicated in the Annex to this Regulation. Article 2 Regulation (EEC) No 3285/94 is hereby amended as follows: 1. in Article 1, paragraph 1 shall be replaced by the following: 1. This Regulation applies to imports of products originating in third countries, except for: (a) textile products subject to specific import rules under Council Regulation (EC) No 517/94, (b) the products originating in certain third countries listed in Council Regulation (EC) No 519/94 on common rules for imports of certain third countries.; 2. Annex II shall be deleted. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005, with the exception of the following provisions of the Annex which shall apply from 1 April 2005: paragraph 1, subparagraphs (a), (e) and (j) of paragraph 3, subparagraphs (b) and (c) of paragraph 4, paragraph 6 and subparagraphs (a) and (b) of paragraph 9. Subparagraph (l) of paragraph 3 of the Annex shall not apply beyond 31 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2004. For the Council The President B. R. BOT (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1627/2004 (OJ L 295, 18.9.2004, p. 1). (2) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1). ANNEX AMENDMENTS TO CERTAIN ANNEXES OF REGULATION (EEC) No 3030/93 1) In Annex I, paragraph 2 is replaced by the following: 2. When the constitutive material of the products of categories 1 to 114 originating in Vietnam is not specifically mentioned, these products shall be taken to be made exclusively of wool or of fine animal hair, of cotton or of man-made fibres. 2) Annex II is replaced by the following: ANNEX II EXPORTING COUNTRIES REFERRED TO IN ARTICLE 1 Belarus Russia Ukraine Uzbekistan Vietnam. 3) Annex III is amended as follows: (a) Article 12(2) is deleted; (b) Article 18(2) is deleted; (c) Article 19(2) is deleted; (d) the penultimate sentence of Article 21(1) is deleted; (e) the specimens for certificates of origin for Hong Kong and Thailand, and the specimens for the export licences for Hong Kong and Thailand are deleted; (f) the specimen export licence for Egypt is deleted; (g) Article 25(4) is replaced by the following: 4. Surveillance documents, drawn up on the form conforming to the specimen set out in Appendix I to this Annex or as regards China corresponding to the model in Annex I of Council Regulation 3285/94, shall be valid throughout the customs territory of the European Community. Surveillance documents shall be valid for six months from the date of their issue.; (h) the following Article is inserted: Article 26a In case the import of textile and clothing products is subject to prior surveillance measures, Member States shall communicate to the Commission the country of origin, the product category, and the details of the quantity and value of the products for which each surveillance document has been issued. This information shall be provided without delay once the surveillance documents are issued, electronically via the integrated network set up for this purpose ( SystÃ ¨me IntÃ ©grÃ © de Gestion de Licences ), in accordance with data formats and procedures to be harmonised.; (i) Article 27 is replaced by the following: Article 27 Textile products listed in tables C and D shall be subject to a system of a posteriori statistical surveillance. After the release for free circulation of the products, the competent authorities of the Member States shall notify the Commission, if possible on a weekly basis but no less frequently than at the end of each month, of the total quantities imported and their value, indicating the combined nomenclature code and the category of products to which they belong and using the units, and where appropriate supplementary units, used in that code. Imports shall be broken down in accordance with the statistical procedures in force.; (j) Article 28(6) is replaced by the following: 6. This number shall be composed of the following elements:  two letters identifying the exporting country as follows:  Belarus = BY  China = CN  Ukraine = UA  Uzbekistan = UZ  Vietnam = VN,  two letters identifying the intended Member State of destination, or group of such Member States, as follows: AT = Austria BL = Benelux CY = Cyprus CZ = Czech Republic DE = Federal Republic of Germany DK = Denmark EE = Estonia GR = Greece ES = Spain FI = Finland FR = France GB = United Kingdom HU = Hungary IE = Ireland IT = Italy LT = Lithuania LV = Latvia MT = Malta PL = Poland PT = Portugal SE = Sweden SI = Slovenia SK = Slovakia  a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in table A of this Annex, corresponding to the last figure in the year in question, e.g. 5  for 2005 and 6  for 2006. In the case of products originating in the People's Republic of China listed in Appendix C to Annex V this number should be 1  for the year 2004,  a two-digit number identifying the issuing office in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.; (k) table A is replaced by the following: Countries and categories subject to the system of double-checking surveillance Third country Group Category Unit Uzbekistan I A 1 tonnes 3 tonnes I B 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II B 26 1 000 pieces Vietnam I A 1 tonnes 2 tonnes 3 tonnes II A 22 tonnes 23 tonnes 32 tonnes II B 16 1 000 pieces 17 1 000 pieces 19 1 000 pieces 24 1 000 pieces 27 1 000 pieces III A 33 tonnes 36 tonnes 37 tonnes III B 90 tonnes IV 115 tonnes 117 tonnes V 136 tonnes 156 tonnes 157 tonnes 159 tonnes 160 tonnes; (l) table B is replaced by the following: Countries and categories subject to the system of single surveillance Third country Group Category Unit China Group I A 1 tonnes 2 tonnes of which 2 a tonnes 3 tonnes of which 3 a tonnes ex 20 tonnes Group I B 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Group II A 9 tonnes 20/39 tonnes 22 tonnes 23 tonnes Group II B 12 1 000 pairs 13 1 000 pieces 14 1 000 pieces 15 1 000 pieces 16 1 000 pieces 17 1 000 pieces 26 1 000 pieces 28 1 000 pieces 29 1 000 pieces 31 1 000 pieces 78 tonnes 83 tonnes Group III A 35 tonnes Group III B 97 tonnes Group IV 115 tonnes 117 tonnes 118 tonnes 122 tonnes Group V 136 A tonnes 156 tonnes 157 tonnes 159 tonnes 163 tonnes (m) Table C is replaced by the following: Countries and categories subject to the system of a posteriori statistical surveillance for direct imports Third country Group Category Unit All countries Group I A 1 tonnes 2 tonnes of which 2 a tonnes 3 tonnes of which 3 a tonnes ex 20 tonnes Group I B 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Group II A 9 tonnes 20 tonnes 22 tonnes 23 tonnes 39 tonnes Group II B 12 1 000 pairs 13 1 000 pieces 14 1 000 pieces 15 1 000 pieces 16 1 000 pieces 17 1 000 pieces 18 tonnes 21 1 000 pieces 24 1 000 pieces 26 1 000 pieces 28 1 000 pieces 29 1 000 pieces 31 1 000 pieces 68 tonnes 78 tonnes 83 tonnes Group III A 35 tonnes Group III B 97 tonnes 97 a tonnes Group IV 115 tonnes 117 tonnes 118 tonnes 122 tonnes Group V 136 A tonnes 156 tonnes 157 tonnes 159 tonnes 163 tonnes; 4) Annex V is modified as follows: (a) Annex V is replaced by the following: ANNEX V COMMUNITY QUANTITATIVE LIMITS applicable for the year 2005 Belarus Category Unit Community quantitative limits 2005 Group I A 1 tonnes 1 585 2 tonnes 5 100 3 tonnes 233 Group I B 4 1 000 pieces 1 600 5 1 000 pieces 1 058 6 1 000 pieces 1 400 7 1 000 pieces 1 200 8 1 000 pieces 1 110 Group II A 9 tonnes 363 20 tonnes 318 22 tonnes 498 23 tonnes 255 39 tonnes 230 Group II B 12 1 000 pairs 5 958 13 1 000 pieces 2 651 15 1 000 pieces 1 500 16 1 000 pieces 186 21 1 000 pieces 889 24 1 000 pieces 803 26/27 1 000 pieces 1 069 29 1 000 pieces 450 73 1 000 pieces 315 83 tonnes 178 Group III A 33 tonnes 387 36 tonnes 1 242 37 tonnes 463 50 tonnes 196 Group III B 67 tonnes 339 74 1 000 pieces 361 90 tonnes 199 Group IV 115 tonnes 87 117 tonnes 1 800 118 tonnes 448 Third country Category Unit 2005 Vietnam (1) Group I B 4 1 000 pieces 23 613 5 1 000 pieces 8 129 6 1 000 pieces 10 340 7 1 000 pieces 6 792 8 1 000 pieces 23 986 Group II A 9 tonnes 1 131 20 tonnes 307 39 tonnes 282 Group II B 12 1 000 pairs 5 872 13 1 000 pieces 15 883 14 1 000 pieces 675 15 1 000 pieces 1 124 18 tonnes 2 260 21 1 000 pieces 24 318 26 1 000 pieces 2 489 28 1 000 pieces 7 536 29 1 000 pieces 792 31 1 000 pieces 8 574 68 tonnes 837 73 1 000 pieces 2 219 76 tonnes 2 173 78 tonnes 2 254 83 tonnes 753 Group III A 35 tonnes 1 422 41 tonnes 1 416 Group III B 10 1 000 pairs 7 252 97 tonnes 389 Group IV 118 tonnes 312 Group V 161 tonnes 578; (b) Appendix A is replaced by the following: Appendix A to Annex V Category Third Country Remarks All categories subject to quantitative limits Vietnam Vietnam shall reserve 30 % of its quantitative limits for firms belonging to the Community textile industry for a period of four months beginning on 1 January of each year, on the basis of lists provided by the Community before 30 October of the preceding year (c) Appendices B and C are deleted. 5) The following Annex Va is inserted: ANNEX Va COMMUNITY QUANTITATIVE LIMITS referred to under Article 2(5) Third country Category Unit Community quantitative limits Quota levels applicable in 2004 Argentina GROUP I A 1 tonnes 6 010 2 tonnes 8 551 2 a tonnes 7 622 China (3) (4) GROUP I A 1 tonnes 4 770 2 (5) (2) tonnes 30 556 of which 2 a tonnes 4 359 3 tonnes 8 088 of which 3 a tonnes 2 769 GROUP I B 4 (2) 1 000 pieces 126 808 5 (2) 1 000 pieces 39 422 6 (2) 1 000 pieces 40 913 7 (2) 1 000 pieces 17 093 8 (2) 1 000 pieces 27 723 GROUP II A 9 tonnes 6 962 20/39 tonnes 11 361 22 tonnes 19 351 23 tonnes 11 847 GROUP II B 12 1 000 pairs 132 029 13 1 000 pieces 586 244 14 1 000 pieces 17 887 15 (2) 1 000 pieces 20 131 16 1 000 pieces 17 181 17 1 000 pieces 13 061 26 (2) 1 000 pieces 6 645 28 1 000 pieces 92 909 29 1 000 pieces 15 687 31 1 000 pieces 96 488 78 tonnes 36 651 83 tonnes 10 883 GROUP III B 97 tonnes 2 861 GROUP V 163 (2) tonnes 8 481 Hong Kong GROUP I A 2 tonnes 14 172 2 a tonnes 12 166 3 tonnes 11 912 3 a tonnes 8 085 GROUP I B 4 (2) 1 000 pieces 58 250 5 1 000 pieces 40 240 6 (2) 1 000 pieces 79 703 6 a 1 000 pieces 68 857 7 1 000 pieces 42 372 8 1 000 pieces 59 172 GROUP II A 39 tonnes 2 444 GROUP II B 12 1 000 pairs 53 159 13 (2) 1 000 pieces 117 655 16 1 000 sets 4 707 26 1 000 pieces 12 498 29 1 000 sets 5 191 31 1 000 pieces 35 442 78 tonnes 14 658 83 tonnes 792 India GROUP I A 1 tonnes 55 398 2 tonnes 67 539 2 a tonnes 30 211 3 tonnes 38 567 3 a tonnes 7 816 GROUP I B 4 (2) 1 000 pieces 100 237 5 1 000 pieces 53 303 6 (2) 1 000 pieces 13 706 7 1 000 pieces 78 485 8 1 000 pieces 58 173 GROUP II A 9 tonnes 15 656 20 tonnes 29 049 23 tonnes 31 206 39 tonnes 9 185 GROUP II B 15 1 000 pieces 10 238 26 1 000 pieces 24 712 29 1 000 pieces 14 637 Indonesia GROUP I A 1 tonnes 22 559 2 tonnes 34 126 2 a tonnes 12 724 3 tonnes 31 250 3 a tonnes 16 872 GROUP I B 4 1 000 pieces 59 337 5 1 000 pieces 58 725 6 (2) 1 000 pieces 21 429 7 1 000 pieces 15 694 8 1 000 pieces 24 626 GROUP II A 23 tonnes 32 405 GROUP III A 35 tonnes 32 725 Macao GROUP I B 4 (2) 1 000 pieces 15 051 5 1 000 pieces 14 055 6 (2) 1 000 pieces 15 179 7 1 000 pieces 5 907 8 1 000 pieces 8 257 GROUP II A 20 tonnes 244 39 tonnes 307 GROUP II B 13 1 000 pieces 9 446 15 1 000 pieces 651 16 1 000 pieces 508 26 1 000 pieces 1 322 31 1 000 pieces 10 789 78 tonnes 2 115 83 tonnes 517 Malaysia GROUP I A 2 tonnes 8 870 2 a tonnes 3 406 3 (2) tonnes 18 594 3 a (2) tonnes 7 652 GROUP I B 4 (2) 1 000 pieces 21 805 5 1 000 pieces 10 132 6 (2) 1 000 pieces 12 831 7 1 000 pieces 43 822 8 1 000 pieces 10 500 GROUP II A 22 tonnes 18 573 Pakistan GROUP I A 1 (2) tonnes 25 961 2 tonnes 51 252 2 a tonnes 19 376 3 tonnes 86 004 GROUP I B 4 (2) 1 000 pieces 50 030 5 1 000 pieces 14 849 6 1 000 pieces 53 885 7 1 000 pieces 36 205 8 1 000 pieces 8 350 GROUP II A 9 tonnes 15 398 20 tonnes 59 896 39 tonnes 20 156 GROUP II B 26 1 000 pieces 35 434 28 1 000 pieces 128 083 Peru GROUP I A 1 (2) tonnes 24 085 2 tonnes 18 080 Philippines GROUP I B 4 (2) 1 000 pieces 32 787 5 1 000 pieces 16 653 6 (2) 1 000 pieces 15 388 7 1 000 pieces 8 185 8 1 000 pieces 9 275 GROUP II B 13 1 000 pieces 42 526 15 1 000 pieces 5 213 26 1 000 pieces 6 964 31 1 000 pieces 26 364 Singapore GROUP I A 2 tonnes 5 895 2 a tonnes 2 846 3 tonnes 2 009 GROUP I B 4 (2) 1 000 pieces 35 106 5 1 000 pieces 19 924 6 (2) 1 000 pieces 21 452 7 1 000 pieces 17 176 8 1 000 pieces 10 343 South Korea GROUP I A 1 tonnes 932 2 tonnes 6 290 2 a tonnes 1 156 3 tonnes 9 470 3 a tonnes 5 156 GROUP I B 4 (2) 1 000 pieces 16 962 5 1 000 pieces 36 754 6 (2) 1 000 pieces 6 749 7 1 000 pieces 10 785 8 1 000 pieces 34 921 GROUP II A 9 tonnes 1 721 22 tonnes 22 841 GROUP II B 12 1 000 pairs 231 975 13 1 000 pieces 17 701 14 1 000 pieces 8 961 15 1 000 pieces 12 744 16 1 000 pieces 1 285 17 1 000 pieces 3 524 26 1 000 pieces 3 345 28 1 000 pieces 1 359 29 (2) 1 000 pieces 857 31 1 000 pieces 8 318 78 tonnes 9 358 83 tonnes 485 GROUP III A 35 tonnes 17 631 50 tonnes 1 463 GROUP III B 97 tonnes 2 783 97 a (2) tonnes 889 Taiwan GROUP I A 2 tonnes 5 994 2 a tonnes 595 3 tonnes 12 143 3 a tonnes 4 485 GROUP I B 4 (2) 1 000 pieces 12 468 5 1 000 pieces 22 264 6 (2) 1 000 pieces 6 215 7 1 000 pieces 3 823 8 1 000 pieces 9 821 GROUP II A 20 tonnes 369 22 tonnes 10 054 23 tonnes 6 524 GROUP II B 12 1 000 pairs 43 744 13 1 000 pieces 3 765 14 1 000 pieces 5 076 15 1 000 pieces 3 162 16 1 000 pieces 530 17 1 000 pieces 1 014 26 1 000 pieces 3 467 28 (2) 1 000 pieces 2 549 78 tonnes 5 815 83 tonnes 1 300 GROUP III A 35 tonnes 12 480 GROUP III B 97 tonnes 1 783 97 a (2) tonnes 807 Thailand GROUP I A 1 tonnes 25 175 2 tonnes 18 729 2 a tonnes 4 987 3 (2) tonnes 34 101 3 a (2) tonnes 9 517 GROUP I B 4 1 000 pieces 55 198 5 1 000 pieces 38 795 6 1 000 pieces 16 568 7 1 000 pieces 13 169 8 1 000 pieces 6 856 GROUP II A 20 tonnes 15 443 22 tonnes 7 478 GROUP II B 12 1 000 pairs 49 261 26 1 000 pieces 11 460 GROUP III B 97 tonnes 3 445 97 a (2) tonnes 2 911 Appendix A to Annex Va Category Third Country Remarks 1 Pakistan The following additional quantities may be added to the relevant annual quantitative limit (tonnes): 509 These quantities may subject to notification be transferred to the relevant quantitative limits for category 2. Part of the quantity so transferred may be used on a pro rata basis for category 2a) Peru In addition to the quantitative limits shown in Annex Va. an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by the Community industry 2 China For fabrics below 115 cm in width (CN codes: 5208 11 90, ex 5208 12 16, ex 5208 12 96, 5208 13 00, 5208 19 00, 5208 21 90, ex 5208 22 16, ex 5208 22 96, 5208 23 00, 5208 29 00, 5208 31 00, ex 5208 32 16, ex 5208 32 96, 5208 33 00, 5208 39 00, 5208 41 00, 5208 42 00, 5208 43 00, 5208 49 00, 5208 51 00, 5208 52 10, 5208 53 00, 5208 59 00, 5209 11 00, 5209 12 00, 5209 19 00, 5209 21 00, 5209 22 00, 5209 29 00, 5209 31 00, 5209 32 00, 5209 39 00, 5209 41 00, 5209 42 00, 5209 43 00, 5209 49 90, 5209 51 00, 5209 52 00, 5209 59 00, 5210 11 10, 5210 12 00, 5210 19 00, 5210 31 10, 5210 32 00, 5210 39 00, 5210 41 00, 5210 42 00, 5210 49 00, 5211 11 00, 5211 12 00, 5211 19 00, 5211 31 00, 5211 32 00, 5211 39 00, 5211 41 00, 5211 42 00, 5211 43 00, ex 5211 49 10, 5211 49 90, 5212 11 10, 5212 11 90, 5212 13 90, 5212 14 10, 5212 14 90, 5212 21 10, 5212 21 90, 5212 23 10, 5212 23 90, 5212 24 10, 5212 24 90, ex 5811 00 00 and ex 6308 00 00) the following additional quantities may be exported to the Community by China (tonnes): 1 454 For fabrics of category 2 for medical gauze (CN codes: 5208 11 10 and 5208 21 10) the following additional quantities may be exported to the Community by China (tonnes): 2 009 Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made 3 Malaysia Thailand The quantitative limits shown in Annex Va include cotton fabric falling within category 2 3 a Malaysia Thailand The quantitative limits shown in Annex Va include cotton fabric other than unbleached or bleached falling within category 2a) 4 China Hong Kong India Macao Malaysia For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits 5 Pakistan Philippines Singapore South Korea Taiwan For Hong Kong, Macao and South Korea, this figure shall be 3 %, and for Taiwan 4 % The export licence concerning these products must bear, in box 9, the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied China These figures include the following quantities reserved for European industry for a period of 180 days each year (1 000 pieces): 700 For products of category 5 (other than anoraks, windcheaters, waister jackets and the like) of fine animal hair falling within CN codes: 6110 10 35, 6110 10 38, 6110 10 95 and 6110 10 98 , the following sublimits apply within the quantitative limits established for category 5 (1 000 pieces): 250 6 China The figures include the following quantities reserved for European industry for a period of 180 days each year (1 000 pieces): 1 274 The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90, and 6203 49 50) may be exported by China to the Community (1 000 pieces): 1 266 Hong Kong India Indonesia Macao Malaysia Philippines Singapore South Korea Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits For Macao this figure shall be 3 % and for Hong Kong it shall be 1 % Utilisation of the conversion rate for Hong Kong is limited in respect of long trousers to the subceiling shown below The export licence concerning these products must bear, in box 9, the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied Hong Kong Within the quantitative limits laid down in Annex Va there are the following subceilings for long trousers falling within CN codes: 6203 41 10, 6203 42 31, 6203 42 33, 6203 42 35, 6203 43 19, 6203 49 19, 6204 61 10, 6204 62 31, 6204 62 33, 6204 62 39, 6204 63 18, 6204 69 18, 6211 32 42, 6211 33 42, 6211 42 42 and 6211 43 42 (1 000 pieces): 68 857 The export licence covering these products should be endorsed category 6 A. 7 China These figures include the following quantities reserved for European industry for a period of 180 days each year (1 000 pieces): 755 8 China These figures include the following quantities reserved for European industry for a period of 180 days each year (1 000 pieces): 1 220 13 Hong Kong The quantitative limits shown in Annex Va cover only products of cotton or synthetic fibres falling within CN codes: 6107 11 00, ex 6107 12 00, 6108 21 00, ex 6108 22 00 and ex 6212 10 10. In addition to the quantitative limits shown in Annex Va, the following specific quantities were agreed for exports of products (of wool or regenerated fibres) falling within CN codes: Ex61071200, ex 6107 19 00, ex 6108 22 00, ex 6108 29 00 and ex 6212 10 10 (tonnes): 3 002 The export licence covering these products should be endorsed category 13 S. 15 China These figures include the following quantities reserved for European industry for a period of 180 days each year (1 000 pieces): 371 26 China These figures include the following quantities reserved for European industry for a period of 180 days each year (1 000 pieces): 370 28 Taiwan In addition to the quantitative limits laid down in Annex Va, specific quantities were agreed for exports of bib and brace overalls, breeches and shorts falling within CN codes: 6103 41 90, 6103 42 90, 6103 43 90, 6103 49 91, 6104 61 90, 6104 62 90, 6104 63 90 and 6104 69 91: 1 226 368 pieces. 29 South Korea In addition to the quantitative limits laid down in Annex Va, additional quantities are reserved for martial arts (judo, karate, kung fu, taekwondo or the like) clothing (1 000 pieces): 454 97 a South Korea Taiwan Thailand Fine nets (CN codes: 5608 11 19 and 5608 11 99) 163 China These figures include the following quantities reserved for European industry for a period of 180 days each year (tons): 400 All categories subject to quantitative limits Vietnam Vietnam shall reserve 30 % of its quantitative limits for firms belonging to the Community textile industry for a period of four months beginning on 1 January of each year, on the basis of lists provided by the Community before 30 October of the preceding year Appendix B to Annex Va Third country Category Unit 2004 China The following quantities made available for the year 2004, may be used exclusively at European fairs: 1 tonnes 317 2 tonnes 1 338 2 a tonnes 159 3 tonnes 196 3 a tonnes 27 4 1 000 pieces 2 061 5 1 000 pieces 705 6 1 000 pieces 1 689 7 1 000 pieces 302 8 1 000 pieces 992 9 tonnes 294 12 1 000 pairs 843 13 1 000 pieces 3 192 20/39 tonnes 372 22 tonnes 332 Flexibilities provided for in Article 7 of and Annex VIIIa to Council Regulation 3030/93 for China are applicable to the above categories and amounts Appendix C to Annex Va COMMUNITY QUANTITATIVE LIMITS Third country Category Unit 2004 China GROUP I ex 20 (6) tonnes 59 GROUP IV 115 tonnes 1 413 117 tonnes 684 118 tonnes 1 513 122 tonnes 220 GROUP V 136 A tonnes 462 156 (7) tonnes 3 986 157 (7) tonnes 13 738 159 (7) tonnes 4 352 6) Annex VI is amended as follows: (a) subparagraph (d) of paragraph 1 is deleted. (b) the second and third subparagraphs of paragraph 2 are deleted. 7) In Annex VII the table is replaced by the following: TABLE Community quantitative limits for goods re-imported under opt applicable for year 2005 Third country Category Unit Community quantitative limits 2005 Belarus Group I B 4 1 000 pieces 4 733 5 1 000 pieces 6 599 6 1 000 pieces 8 800 7 1 000 pieces 6 605 8 1 000 pieces 2 249 Group II B 12 1 000 pairs 4 446 13 1 000 pieces 697 15 1 000 pieces 3 858 16 1 000 pieces 786 21 1 000 pieces 2 567 24 1 000 pieces 661 26/27 1 000 pieces 3 215 29 1 000 pieces 1 304 73 1 000 pieces 4 998 83 tonnes 664 Group III B 74 1 000 piÃ ¨ces 872 Vietnam Group I B 4 1 000 pieces 1 129 5 1 000 pieces 861 6 1 000 pieces 811 7 1 000 pieces 1 503 8 1 000 pieces 3 483 Group II B 12 1 000 pairs 3 549 13 1 000 pieces 1 086 15 1 000 pieces 350 18 tonnes 409 21 1 000 pieces 2 374 26 1 000 pieces 223 31 1 000 pieces 1 981 68 tonnes 166 76 tonnes 564 78 tonnes 395 8) The following Annex VIIa is inserted: ANNEX VII a) TABLE COMMUNITY QUANTITATIVE LIMITS FOR GOODS RE-IMPORTED UNDER OPT referred to under Article 2(5) Third country Category Unit Community quantitative limits 2004 Belarus GROUP I B 4 1 000 pieces 4 432 5 1 000 pieces 6 179 6 1 000 pieces 7 526 7 1 000 pieces 5 586 8 1 000 pieces 1 966 GROUP II B 12 1 000 pairs 4 163 13 1 000 pieces 419 15 1 000 pieces 3 228 16 1 000 pieces 736 21 1 000 pieces 2 403 24 1 000 pieces 526 26/27 1 000 pieces 2 598 29 1 000 pieces 1 221 73 1 000 pieces 4 679 83 tonnes 622 GROUP III B 74 1 000 pieces 816 China GROUP I B 4 1 000 pieces 337 5 1 000 pieces 746 6 1 000 pieces 2 707 7 1 000 pieces 724 8 1 000 pieces 1 644 GROUP II B 13 1 000 pieces 888 14 1 000 pieces 660 15 1 000 pieces 679 16 1 000 pieces 1 032 17 1 000 pieces 868 26 1 000 pieces 1 281 29 1 000 pieces 129 31 1 000 pieces 10 199 78 tonnes 105 83 tonnes 105 GROUP V 159 tonnes 9 India GROUP I B 7 1 000 pieces 4 987 8 1 000 pieces 3 770 GROUP II B 15 1 000 pieces 380 26 1 000 pieces 3 555 Indonesia GROUP I B 6 1 000 pieces 2 456 7 1 000 pieces 1 633 8 1 000 pieces 2 045 Macao GROUP I B 6 1 000 pieces 335 GROUP II B 16 1 000 pieces 906 Malaysia GROUP I B 4 1 000 pieces 594 5 1 000 pieces 594 6 1 000 pieces 594 7 1 000 pieces 383 8 1 000 pieces 308 Pakistan GROUP I B 4 1 000 pieces 8 273 5 1 000 pieces 4 148 6 1 000 pieces 7 096 7 1 000 pieces 3 372 8 1 000 pieces 4 704 GROUP II B 26 1 000 pieces 4 604 Philippines GROUP I B 6 1 000 pieces 738 8 1 000 pieces 221 Singapore GROUP I B 7 1 000 pieces 1 283 Thailand GROUP I B 5 1 000 pieces 416 6 1 000 pieces 417 7 1 000 pieces 653 8 1 000 pieces 416 GROUP II B 26 1 000 pieces 633 Vietnam GROUP I B 4 1 000 pieces 1 064 5 1 000 pieces 811 6 1 000 pieces 757 7 1 000 pieces 1 417 8 1 000 pieces 3 286 GROUP II B 12 1 000 pairs 3 348 13 1 000 pieces 1 024 15 1 000 pieces 329 18 tonnes 385 21 1 000 pieces 2 235 26 1 000 pieces 209 31 1 000 pieces 1 869 68 tonnes 156 76 tonnes 532 78 tonnes 371. 9) Annex VIII is amended as follows: (a) The table is replaced by the following: COUNTRY Advance utilisation Carry-over Transfers from cat 1 to cats 2 and 3 Transfers between cats 2 and 3 Transfers between cats 4, 5, 6, 7, 8 Transfers from Groups I, II, III to Groups II, III, IV Maximum increase in any cat. 9. Additional conditions (1) (2) (3) (4) (5) (6) (7) (8) (9) Belarus 5 % 7 % 4 % 4 % 4 % 5 % 13,5 % With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13 %. Vietnam 5 % 7 % 0 % 0 % 7 % 7 % 17 % With regard to column 7, transfers can be made from any category in Groups I, II, III, IV and V to Groups II, III, IV and V. (b) the Appendix to Annex VIII is deleted. 10) The following Annex is inserted: ANNEX VIIIa Flexibility provisions referred to under Article 7 COUNTRY Advance utilisation Carry-over Transfers from cat 1 to cats 2 and 3 Transfers between cats 2 and 3 Transfers between cats 4, 5, 6, 7, 8 Transfers from Groups I, II, III to Groups II, III, IV Maximum increase in any cat. Additional conditions (1) (2) (3) (4) (5) (6) (7) (8) (9) Argentina 5 % 7 % 7 % 7 % 7 % 7 % n.a. Transfers may be made from categories 2 and 3 to cat. 1 up to 4 %. Belarus 5 % 7 % 4 % 4 % 4 % 5 % 13,5 % With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13 %. China 1 % 3 % 1 % 4 % 4 % 6 % 17 % Further amounts may be authorized by the Commission in accordance with the procedure set out in Article 17(2) up to: Column 2: 5 % Column 3: 7 % With regard to column 7, transfers from Groups I, II, and III may only be made into Groups II and III. Hong Kong * * 0 % 4 % 4 % 5 % n.a. See appendix to Annex VIIIa. India 5 % 7 % 7 % 7 % 7 % 7 % n.a. Further amounts may be authorised by the Commission in accordance with the procedure set out in Article 17(2) up to 8 000 tonnes (2 500 tonnes for any particular textiles category and 3 000 tonnes for any particular clothing category). Indonesia 5 % 7 % 7 % 7 % 7 % 7 % n.a. Macao 1 % 2 % 0 % 4 % 4 % 5 % n.a. Further amounts may be authorised by the Commission in accordance with the procedure set out in Article 17(2) up to: Column 2: 5 % Column 3: 7% Malaysia 5 % 7 % 7 % 7 % 7 % 7 % n.a. Pakistan 5 % 7 % 7 % 7 % 7 % 7 % n.a. With regard to Column 4 transfers may be made between categories 1, 2 and 3. Further amounts may be authorised by the Commission in accordance with the procudure set out in Article 17(2) up to 4 000 tonnes (2 000 tonnes for any particular category). Peru 5 % 9 % 11 % 11 % 11 % 11 % n.a. Transfers may be made between categories 1, 2 and 3 up to 11 %. Philippines 5 % 7 % 7 % 7 % 7 % 7 % n.a. Singapore 5 % 7 % 7 % 7 % 7 % 7 % n.a. South Korea 1 % 2 % 0 % 4 % 4 % 5 % n.a. Further amounts may be authorised by the Commission in accordance with the procedure set out in Article 17/2) up to: Column 2: 5 % Column 3: 7 % Taiwan 5 % 7 % 0 % 4 % 4 % 5 % 12 % Thailand 5 % 7 % 7 % 7 % 7 % 7 % n.a. Uzbekistan 5 % 7 % 4 % 4 % 4 % 5 % 13,5 % With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13 %. Vietnam 5 % 7 % 0 % 0 % 7 % 7 % 17 % With regard to column 7, transfers can be made from any category in Groups I, II, III, IV and V to Groups II, III, IV and V. n.a. = not applicable Flexibility provisions for quantitative restrictions referred to in Appendix C to Annex Va COUNTRY Advance utilisation Carry-over Transfers between cats 156, 157, 159 and 161 Transfers between other categories Maximum increase in any cat. Additional conditions (1) (2) (3) (4) (5) (6) (7) China 1 % 3 % 1,5 % 6 % 14 % Further amounts may be authorized by the Commission in accordance with the procedure set out in Article 17(2) up to: Column 2: 5 % Column 3: 7 % n.a. = not applicable Appendix to Annex VIIIa Flexibility provisions Hong Kong 1. Country Group Category 2. Advance utilisation Hong Kong Group I 2, 2 A 3,25 % 3, 3 A, 4, 7, 8 3,00 % 5 3,75 % 6, 6 A 2,75 % Group II 13, 21, 68, 73 3,50 % 12, 16, 18, 24, 26, 32, 39, 77 4,25 % 13 S, 31, 68 S, 83 4,50 % 27, 29, 78 5,00 % Group III all categories 5,00 % 1. Country Group Category 3. Carry-over Hong Kong Group I 2, 2 A, 3, 3 A 3,75 % 4 3,25 % 5 3,00 % 6, 6 A, 7, 8 2,50 % Group II 13, 13 S, 21, 73 3,00 % 18, 68, 68 S 3,50 % 12, 31 4,50 % 24, 26, 27, 32, 39, 78 5,00 % 16, 29, 77, 83 5,50 % Group III all categories 5,50 %. 11) Annex IX is replaced by the following: ANNEX IX Supplier country Group I Group II Group III Group IV Group V Belarus 1,20 % 4,00 % 4,00 % 4,00 % Ukraine 1,20 % 4,00 % 4,00 % 4,00 % Uzbekistan 0,35 % (8) 1,20 % 4,00 % 4,00 % 4,00 % Supplier country Group I Group II A Group II B Group III Group IV Group V Vietnam 1,0 % 5,0 % 2,5 % 10,0 % 10,0 % 10,0 %. 12) Annex X is deleted. (1) See appendix A. (2) See appendix A. (3) See appendix B. (4) See appendix C. (5) Possibility to transfer to and from category 3 up to 40 % of the category to which the transfer is made. (6) Categories marked by ex  cover products other than those of wool or fine animal hairs, cotton or synthetic or artificial textile materials. (7) For these categories, China undertakes to reserve, as a priority 23 % of the quantitative limits concerned for users belonging to the textile Community industry during 90 days beginning on 1 January of each year. (8) Except for category 1: 2005: %.